Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s response (amendments, arguments) is acknowledged.
Any rejection no longer of record has been overcome by amendment.
	Claims 2, 8, 18, 28-29, 31, 35, 49-51, 53-60, and 61 remain pending and examined on the merits.
Election/Restrictions - Maintained
Applicant’s election without traverse of the peptide species of SEQ ID NO: 1 (His Aib Gln Gly Thr Phe Thr Ser Asp Tyr Ser Lys Tyr Leu Asp Glu Lys Ala Ala Lys Glu Phe Ile Gln Trp Leu Leu Gln Thr) in the reply filed on 12/4/21 is acknowledged.  Per standard species election practice should the species be found allowable the search and examination will proceed to the next species(s).
All of the pending claims 2, 8, 18, 28-29, 31, 35, 49-51 and 53- 60 read on the elected species and are examined on the merits.

Claim Rejections - 35 USC § 103 – Maintained
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2,8,18,28-29,31,35,49-51,53-60, and new claim 61 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nestor (U.S. Patent No. 9,856,306) in view of Behler et al. (U.S. Patent Publication No. 2007006506).
	In Nestor, the 1st peptide claimed in claim 1 of ‘306 is SEQ ID NO: 819, the same as instant peptide SEQ ID NO: 1, wherein as read in light of the specification such may be modified with a 1-alkyl glycoside (see col. 6, lines 8-11), at a concentration of 0.5-10 mg/ml (col. 90, line 12).  Nestor teach reducing obesity (e.g. inducing weight loss) in col. 22, line 47. The remaining product claims encompass expressly taught, inherent end results, or obvious routine optimizations of amounts as read in Nestor from administering this same concentration.
	Independent claim 2 has been modified to expressly claim the non-ionic glycolipd surfactant, namely a glucoron derivative labeled Z17CO2H (manufactured by EuPort, see instant para [0049]).  While applicant’s earlier work of the cited Nestor does not expressly teach use of this non-ionic glycolipd surfactant; secondary reference Behler is brought in to fill this gap by teaching that surfactants comprising glucoron derivatives are known for selection by PHOSITA (see para [0040] therein):
[0040] Typical examples of non-ionic surfactants are fatty alcohol poly glycol ethers, alkyl phenol polyglycol ethers, fatty acid polyglycol esters, fatty acid amide polyglycol ethers, fatty amine polyglycol ethers, alkoxylated triglycerides, mixed ether or mixed formals, glucoron acid derivatives [ ].

Thus, it would have been merely a matter of routine optimization to select a surfactant comprising any known glucoron derivative based on Behler for use in Nestor.
New claim 61 is equally rendered obvious over Nestor in view of Behler as configuration of formulations for at least 2-8 weeks (or any period of time) is standard practice and art recognized depending on the desired results.
	Thus, the claimed invention is found prima facie obvious, over Nestor in in view of Behler, as necessitated by the amendments.
Response to Amendments/Arguments
	Applicant’s amendments and arguments have been fully considered but are not found persuasive for the same reasons applied above.  Applicant’s specification identifies that the surfactants employed (EuPort) are commercially available.  Thus, applicant’s arguments are not found persuasive, absent evidence to the contrary that these commercially available surfactants showed evidence of unexpected results over other surfactants.

Double Patenting – Maintained (Same Rationale as Above)
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2, 8, 10, 18, 28, 29, 49, 50, 51, 53, 54, 55, 56, and 57, are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5, and 9 of U.S. Patent No 9856306. Although the claims at issue are not identical, they are not patentably distinct from each other because the 1st peptide claimed in claim 1 of ‘306 is SEQ ID NO: 819, the same as instant peptide SEQ ID NO: 1, wherein as read in light of the specification such may be modified with a 1-alkyl glycoside (see col. 6, lines 8-11), at concentration of 0.5-10 mg/ml (col. 90, line 12).  The remaining product claims encompass expressly taught or inherent end results from administering this same concentration.
Nestor does not claim treatment of obesity or inducing weight loss, hence the instant method claims are not read upon (claims 31, 35, and 58-60).
Response to Argument
	Applicant’s argument that the obviousness double patenting rejection should be withdrawn for the same reasons set for in the obviousness rejection above has been fully considered but is not found persuasive for the same reasons applied above.

Conclusion
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAURY AUDET whose telephone number is (571)272-0960. The examiner can normally be reached on M-Th. 7AM-5:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum-Acevedo can be reached on 571-272-5548.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/MAURY A AUDET/Primary Examiner, Art Unit 1654